IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILNER DORVILUS,                         : No. 77 EAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (CARDONE INDUSTRIES),              :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.